ee -- tax_exempt_and_government_entities_division department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx date release number release date uil code org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues lfa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely vicki l hansen acting director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v form 886-a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org ein 20xx12 - 20xx12 legend org organization name county county co-1 xx date city city co-2 co-3 co-4 _ state state companies issue whether org qualifies for exemption under sec_501 as described in sec_501 of the internal_revenue_code facts org the organization was formed and incorporated in the state of state on september 19xx according to the articles of incorporation the purpose of the organization is to own maintain and operate a recreation and amusement park in or near the town of city and generally promote and provide for all forms of legitimate sports and other media of recreation and entertainments especially for the youth of the western county area and to perform any other functions that might seem to the board_of directors for the moral and physical growth development and well being of the community and to do and perform all things reasonable and necessary or incident thereto the organization originally applied for exemption under sec_501 on march 19xx however the organization did not continue to submit the necessary additional information to continue its form_1023 application process the organization later submitted form_1024 to gain exemption under sec_501 the organization was granted exemption from federal income taxes under sec_501 as described in sec_501 on january 19xx the examination revealed that the organization continues its operations as a recreation center in the town of city state however the organization receives a substantial amount of income from outside its membership along with income from the membership the organization received interest_income income from non-members for_the_use_of its clubhouse building and rental income for_the_use_of land owned by the organization the organization received membership income primarily in the form of membership dues the organization’s members also pay a rental fee to rent the clubhouse building members rent the building on an as-needed basis for uses such as wedding receptions and family reunions this income was reported on form_990 the organization maintained several savings accounts and investment accounts eg certificates of deposits which accrued interest_income this income was reported on form_990 and form 990-t as taxable_income the organization received rental income from non-members for_the_use_of its clubhouse building the building is rented by local community groups throughout the city state area the organization receives rental income from the local co-1 the local co-2 and the local co- form 886-a rev department of the treasury - internal_revenue_service page -1- form 886-a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx12 - 20xx12 org ein affiliate in city state this income was reported on form_990 as program service revenue the income was not reported on form 990-t as taxable_income the organization also received rental income for_the_use_of land in 19xx the organization entered into a thirty year contract with co-4 for_the_use_of a parcel of land owned by the organization according to the contract co-4 shall have the right to use the property for any lawful purpose including the development and operation of a public golf course also according to the contract the annual rent to be paid_by the tenant began at dollar_figure and increases five percent cumulatively for the duration of the loan by year 20xx the last year of the loan the amount of rent due to the organization will be dollar_figure this income was reported on form_990 and form 990-t as taxable_income during the 20xx tax_year according to financial information provided by the organization the organization received dollar_figure from the membership the organization saw their membership income decline the following year to dollar_figure see chart breakdown below the organization recognized gains in income from clubhouse rental and land rental when comparing the two years during the 20xx tax_year income from the clubhouse rental and land rental totaled dollar_figure and dollar_figure respectively these totals showed increases in 20xx to dollar_figure and dollar_figure respectively see chart breakdown below the organization also received interest_income during both the 20xx and 20xx tax years the organization reported income of dollar_figure and dollar_figure respectively for both years the organization also received income from a non-recurring transaction in the 20xx tax_year the organization received dollar_figure of income from the sale of land used to reinvest into the organization for repairs and was not reported on form 990-t the remaining dollar_figure received was claimed on form 990-t as taxable_income a portion of the proceeds dollar_figure was income received by the organization is detailed below year 20xx year 20xx income received from membership support income received from rental of clubhouse building by non-members land rental income_interest from securities sale of assets non-recurring transaction gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure s dollar_figure form 886-a rev department of the treasury - internal_revenue_service page -2- form 886-a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx12 - 20xx12 org ein denotes that gross_receipts does not include income from non-recurring transactions for purposes of calculating the percentage of income derived from unrelated activities when the income from all non-member sources non-member use and investment_income is compared against the gross_receipts of the organization excluding income from non-recurring transactions the organization received of its income from outside its membership in 20xx and of its income from outside its membership in 20xx see the breakdown below non-member income_percentage test including investment_income 20xx tax_year pe clubhouse rental land rental interest_income 20xx tax_year s g when the income from non-member use of the facility clubhouse rental is compared against the gross_receipts of the organization excluding income from non-recurring transactions the organization received of its income from non-member use in 20xx and of its income from non-member use in 20xx see the breakdown below non-member income_percentage test excluding investment_income non-member clubhouse rental land rental 20xx tax_year 20xx tax_year a law sec_501 states that an organization described in subsection c or d shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 concerning feeder_organization or sec_503 concerning organizations engaged in prohibited_transactions organizations exempt from federal taxes as described in sec_501 include clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the income_tax regulations relating to the requirements of exemption of such clubs under sec_501 reads in part as follows a the exemption provided by sec_501 for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to form 886-a rev department of the treasury - internal_revenue_service page -3- form 886-a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx12 - 20xx12 exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities b a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption prior to its amendment in sec_501 required that social clubs be operated exclusively for pleasure recreation and other non-profitable purposes public law amended the exclusive provision to read substantially in order to allow a sec_501 organization to receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing its tax exempt status the committee reports for public law further state a within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club’s facilities or services by the general_public this means that an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from non-members so long as the latter do not represent more than percent of total receipts these percentages supersede those provided in revrul_71_17 1971_1_cb_683 b thus a social_club may receive investment_income up to the full percent of its gross_receipts if no income is received from non-members’ use of club facilities c in addition the committee reports state that where a club receives unusual amounts of income such as from the sale of its clubhouse or similar facilities that income is not to be included in the percent formula d the senate report also indicates that even though gross_receipts from the general_public exceed this standard it does not necessarily establish that there is a nonexempt purpose a conclusion that there is a nonexempt purpose will be based on all the facts and circumstances including but not limited to the gross_receipts factor revrul_58_589 sets forth the criteria for exemption under sec_501 of the code and provides that a club must have an established membership of individuals personal contacts and fellowship lose its exemption if any dealings with nonmembers will automatically cause a club to lose its exemption a club may receive some income from the general_public that is persons other than members and their bona_fide guests or permit the general_public to participate in its affairs provided that such participation is incidental to and in furtherance of the club’s exempt purposes such dealings it makes its facilities available to the general_public this does not mean that it also provides that while the regulations indicate that a club may form 886-a rev department of the treasury - internal_revenue_service page -4- form 886-a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org ein 20xx12 - 20xx12 with the general_public and the receipt of income therefrom does not indicate the existence of a club purpose to make a profit and the income does not inure to club members revrul_66_149 provides that a social_club is not exempt from federal_income_tax as an organization described in sec_501 of the code if it regularly derives a substantial part of its income from non-member sources such as for example dividends and interest on investments revrul_68_119 provides that a club will not necessarily lose its exemption if income from transactions with other than bona_fide members and their guests or if the general_public on occasion is permitted to participate in its affairs provided such participation is incidental to and in furtherance of its general club purposes and the income therefrom does not inure to members it derives revrul_60_324 provides that a social_club that made its social facilities available to the general_public through its member-sponsorship arrangement can not be treated as being operated exclusively for pleasure recreation or other nonprofitable purposes and the club no longer qualified for exemption under c of the code revproc_71_17 sets forth guidelines for determining the effect of gross_receipts derived from nonmember use of a social club’s facilities on exemption under internal_revenue_code sec_501 and recordkeeping requirements failure to maintain such records or make them available to the service for examination will preclude use of the minimum gross_receipts standard and audit assumptions set forth in this revenue_procedure government’s position an organization exempt from federal income taxes as described in sec_501 must meet the gross_receipts_test in order to maintain its exemption in order to meet the gross_receipts_test an organization can receive up to thirty-five percent of its gross_receipts including investment_income from sources outside its membership without losing its tax exempt status within thi sec_35 amount not more than fifteen percent of the gross_receipts should be derived from the use of a social club’s facilities or services by non-members during the examination particular attention was given to the amount of income received by the organization and the sources of said income for purposes of the gross_receipts_test gross_income totaling dollar_figure was used for the 20xx tax_year the non-recurring income from the sale of land was not included and dollar_figure was used for the 20xx tax_year according to its filed form_990 for the 20xx and 20xx tax years the organization received dollar_figure and dollar_figure respectively from its membership the membership income for the 20xx and 20xx tax years represents respectively of the organization’s gross_income in the gross_receipts_test conversely the organization received dollar_figure in 20xx and dollar_figure in 20xx from sources outside the membership this represent sec_57 and of the organization's gross_income for the years in question and form 886-a rev department of the treasury - internal_revenue_service page -5- form 886-a department of the treasury - internal_revenue_service name of taxpayer explanation of items 20xx12 - 20xx12 org ein schedule no or exhibit year period ended based on the income above the organization’s non-member income greatly exceeds the limit as identified in law the organization received of its income from non- member sources for the 20xx year although the organization’s gross_income increased from 20xx to 20xx its membership income decreased from dollar_figure to dollar_figure the increase in gross_income resulted from an increase in non-member income this increased the organization's non- member income to of gross_income for the 20xx tax_year the above information shows that the organization fails the gross_receipts_test the organization fails the gross_receipts_test and does not receive substantially more than half or its income from its membership taxpayer’s position the organization’s treasurer has agreed to the proposed revocation of the organization's tax exempt status as described in sec_501 conclusion the sec_501 tax exempt status of org should be revoked because substantially more than half or of its income is not derived from the membership of the organization the organization has established a pattern of receiving less than of its gross_income from its membership org no longer meets the requirements to qualify as exempt from federal_income_tax under sec_501 as described in sec_501 therefore your exempt status under c of the internal_revenue_code will be revoked effective january 20xx form 886-a rev department of the treasury - internal_revenue_service page -6-
